 TAFT BROADCASTING COMPANYTaft Broadcasting CompanyandAmerican Federationof Television and Radio Artists, Columbus-DaytonLocal.Case 9-CA-8219-3January 13, 1975DECISION AND ORDERBy ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOOn September 20, 1974, Administrative Law JudgeBernard Ness issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Taft Broadcasting Company,Columbus, Ohio, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order.IWe note that in par. 4 of the section entitled"The Alleged UnfairLabor Practices"the Administrative Law Judge inadvertently referred toAugust 24 as the date on which Basso telephoned the earner and rescindedthe authorization for the move.The actual date was October 24.DECISIONSTATEMENT OF THE CASEBERNARD NESS, Administrative Law Judge: This casewas heard on July 16, 1974, upon a complaint' issued bytheGeneral Counsel of the National Labor RelationsBoard onMay 17, 1974. The complaint alleged that TaftBroadcasting Company, hereinafter called the Respondent,has engaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act. The Respondent, in itsanswer,has denied the commission of any unfair laborpractices.Upon the entire record, including my observation of thewitnessesand after due consideration of the briefs filed bytheGeneral Counsel and the Respondent, I make thefollowing:iThecomplaint was founded on a chargefiled on January 17, 1974, byAmerican Federation of Televisionand RadioArtists,Columbus-DaytonFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT119The facts found herein are based upon the pleadings.The Respondent,a Delaware corporation, is engaged inthe operation of a number of television and radio stationsunder license of the Federal Communications Commission,in various States in the United States including -stationWTVN-TV at Columbus, Ohio,the only facility involvedin this proceeding.During the 12-month period precedingthe issuance of the complaint,a representative period,Respondent had a gross income in excess of$100,000.During the same period,Respondent had a direct inflow ofgoods and services valued in excess of $50,000, which itreceived directly from points outside the State of Ohio atits locations in the State of Ohio. The parties agree andbased upon the foregoing,Ifind that Respondent isengaged in commerce and in operations affecting com-merce within the meaning of Section 2(6) and(7) of theAct.11.THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thattheUnion is a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe facts in this case are substantially undisputed. TheRespondent's employees at its television broadcastingstationWTVN-TV in Columbus,Ohio,are represented bytheUnion.The issue involved here is as follows: WhereDavid Michaels,an individual,was hiredby theRespon-dent in August 1973 2 under a personal employmentcontract permitted by the collective-bargaining agreementthen in existence between the Respondent and the Union,and one of the conditions in the personal employmentagreement provided that the Respondent would pay for themovement ofMichaels'household possessions fromAtlanta,Georgia,to Columbus,Ohio,did the Respondentviolate the Act when it rescinded its authorization for themovement of Michaels'household goods because, asRespondent says,he was notactivelyemployed;when thereason for Michaels' failure to perform services for theRespondent at the time was because he was a participantin a lawful economic strike called by the Union against theRespondent and he had not at that time been permanentlyreplaced.Michaels was residing with his family and working as anannouncer for a television station in Atlanta,Georgia,when, in July 1973,he was interviewed by Respondent'sprogram manager,Nicholas Basso,for a position as a talk-show host.Following negotiations concerning conditionsunder which Michaels would accept employment, theyagreed to terms and executed a personal employmentcontract.Among the conditions demanded by Michaelsand accepted by the Respondent were(a) the Respondentwould bear the expense of moving Michaels' furniture andLocal,hereinaftercalled the Union.2Unless otherwise indicated,all dates hereinafterrefer to 1973216 NLRB No. 10 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDother belongings from Atlanta to Columbus; (b) theRespondent would provide clothing to be worn on theprogram; and (c) the Respondent would pay for his livingaccomodations in Columbus until he moved his family toColumbus.On August 20 Michaels commenced hisemployment with the Respondent and on August 28,Michaels andBassoexecuted the personal employmentcontract.3 This personal employment contract was permis-sible under the collective-bargainingagreement then inexistencebetween the Respondent and the Union.4Michaels initially was indoctrinated to the type of workhe was to perform and he engaged in advance publicity forhis show. He first appeared on the air on October 1. Hewas lodged at the Ramada Inn South at the Respondent'sexpenseand Respondent provided the clothing he wore onthe air pursuant to the personal employment contract.Michaels planned to move his family and householdpossessionsfromAtlanta to Columbus on or aboutOctober 23. By letter dated October 12,Bassonotified thecarrier the Respondent would bear the expense of movingMichaels' furniture and belongings to his new residence inthe Columbusarea.Michaels had done about 12 live showswhen on October 17, the Union commenced an economicstrike atRespondent's station.5 Michaels, a member of theUnion and employedin the bargainingunit, ceased workaltogether with his fellow employees and participated inthe strike.On August 24, Basso telephoned the carrier andrescinded the authorization for the moves That same dayBasso confirmed this conversation by telegram to thecarrier,with a copy to Michaels. It read as follows:Confirming our telephone conversation of thismorningwe are rescinding until further notice our authorizationof October 12, 1973, regarding the move of David M.Potts (Michaels) from Atlanta to Columbus, Ohio. Wewill pay for all work done by you prior to noon today,October 24, 1973. We ask that you do nothing furtheruntil you hear from us.Sometimethereafter, but still during the strike,Michaelsmade arrangementswith the Union for it to help pay theexpenseof the move and the goods were moved toColumbus.The striketerminatedon December 17.Michaelsby this time had been permanently replaced andwas not reinstated.? However,it isundisputed that onOctober 24, when the Respondent cancelled its authoriza-tion to bear the movingexpenses,Michaels was aneconomic striker who had not yet been permanentlyreplaced.Bassotestified that hadMichaels offered toreturn to work on October 24, he wouldhave beenreinstated and the Respondent would have paid for themoving expenses.Basso testifiedthat the authorization topay the moving expenses was cancelled because Michaelswas not "performing under his contract" but he also statedhe was aware the reason for the nonperformance wasbecause Michaels was participating in the strike against theRespondent.Analysis and DiscussionThe General Counsel contends that the Respondent'saction in rescinding the authorization to move Michaels'belongingswas inretaliation for his having engaged in anactivity protected by Section 7 of the Act - participatingin a lawful economic strike. The General Counsel arguesthat the Respondent's obligation to bear the expense hadalready accrued and had not been extinguished byMichaels' strike activity. The General Counsel's position isthat even if Respondent's conduct was not so pervasive asto be inherently destructive of employee rights, the conductstillviolated the Act because it was not based on validbusinessconsiderations but was in retaliation for Michaels'engagementin the protected strike activity.The Respondent, on the other hand, first argues that theaction involved is wholly dependent upon the interpreta-tionand application of a personal contract betweenMichaels and the Respondent, one in which the Unionitselfwas not involved, and thus should be left to thepartiesthemselvesand the courts to resolve and not theBoard. In support of this argument, Respondent relies onLocal 365, United Automobile, Aerospace and AgriculturalImplement Workers of America, United Automobile Workers,195 NLRB 835 (1972). I find this cited case inapplicable.In the cited case, the Board refused to decide whether theemployer was obligated to provide severance pay to anindividual employee under a personalagreementbut leftthe issueup to the parties to be interpreted and resolved. Inthatcasethe Board carefully pointed out that the personalagreementpreceded the advent of a collective-bargainingrepresentative and that the private agreement was effec-tively terminated through negotiations leading to theexecutionof a collective-bargainingcontract where sever-ance paywas discussedduring negotiations and rejected bythe union membership, choosing instead to accept a wageincrease.Here,however, the personal employment agree-mentbetween Michaels and the Respondent was enteredinto during the term of a collective-bargaining contractbetween the Respondent and the Union and such termsand conditions of employment agreed upon between theRespondent and Michaels were permitted by the collec-tive-bargaining agreementand in no way could be said tohaveinfringedupon the conditions of employment of otherunit employees under the contract.The Respondentalso arguesthat while Michaels wasengaged in thestrike, the Respondent's obligations under5The execution of the personal employment contract was delayed forseveral days as the signatories sought to refine the language contained in theagreement.4 Section VI-A of thecollective-bargaining agreement read as follows:The Companyagrees that it will not enter into any contract with oremploy any artist upon terms and conditions less favorable to the artistthan those set forth herein,and that nowaiver byany artist of anyprovision in this agreement or in Schedules 1, 2 and 3 hereof,shall besoughtby the Company orshall be effective unless the written consentof AFTRAto such waiver is first had and obtained.The Companyfurther agrees that nothing in this agreement shall bedeemed to prevent any artist from negotiating for, or obtaining,betterterms than the minimum terms hereinprovided.5Thecontract had expired on September 17.6 Thecarer's employees were at Michaels'home at the timepreparingto move his possessions.rAt thetime of the hearing Michaels was in Los Angeles, and did notappear to testify as a witness in this proceeding. TAFTBROADCASTING COMPANYthepersonal employment agreement were suspended.Relying on theGeneral Electriccase,8 and related cases, hecontends that the Respondent was not obligated to followthrough its commitment to pay the moving expensebecause Michaels was not actively working or performingunder the agreement. Respondent's counsel points out thattheGeneral Counsel has not attacked the Respondent'sfailure to continue its other obligations under the personalemployment contract - the continued payment of wages,the furnishing of temporary lodging, and lastly, the cost ofclothing to be worn while performing on the program. Hearguesthat the movingexpenseobligation should not betreated differently from the other obligations referred toabove and that all the obligations, including the "movingexpense"obligation,were suspended during the strike.Unlike the Respondent's counsel, it appears to me theRespondent's obligation to fulfill its commitment to paythemoving expense stands separate and apart from itsother specific obligations covering certain terms andconditions of employment. The commitment to pay themoving expense arose in August when Michaels com-menced his employment under the terms agreed upon byRespondent and Michaels.The fulfillment of this commit-ment was to take place when Michaels was prepared tomove his family. On October 12, the Respondent instruct-ed the carrier it was authorized to move the goods to aspecific address in the Columbus area at the Respondent'sexpense. Respondent at the time knew that the move wasto take place on or about October 23. When theRespondent cancelled the authorization the carrier was inthe process of preparing the movement of the householdgoods.As Respondent conceded, had Michaels left thepicket line on October 24 and returned to work it wouldhave paid the moving expense.I find without merit theRespondent's argument that it could lawfully rescind itsauthorization because Michaels was not actively perform-ing services for the Respondent.Respondent's obligationto fulfill its moving expense commitmentmatured when itwasmade aware that Michaels was ready to move,apparently shortly before its October 12 letter to thecarrier.In agreement with the General Counsel I find suchobligation was not extinguished when Michaels chose toparticipate in the Union's lawful economic strike againstthe Respondent.At thetime of the cancellation Michaelshad not been replaced and still was an employee, albeit notperforming work for the Respondent. At the time of thecancellation Michaels had not abandoned his employment.The fact that he at a later date was permanently replaceddoes not affect the Respondent's earlier obligation to fulfillitscommitment while he still was employed.It is notdisputed that Respondent's agreementto paythe movingexpenses was a condition of employment and a benefitextended to Michaels.The withdrawal of this benefit wasdirectly related to his participation in a lawful protectedconcerted activity and necessarily created an inherentlydestructive effect upon the Section 7 rights of employees toengage in lawful strike activity in violation of Section8(axl) and (3) of the Act .9 While the Respondent was notlegally obligated to finance the strike by continuing to payGeneralElectric Company,80 NLRB 510.9N.LRB.v. Great Dane Trailers,Inc.,388U.S. 26 (1967).121wages, to pay for lodging or to pay for clothing to be wornby Michaels during his performances on the air during theperiod heremainedon strike,Respondent could notlawfully rescind itsmoving expense obligation whileMichaels remaineda striking employee; an obligation thatripened and was earned when Michaels, still employed bythe Respondent and not replaced, was prepared to movehis family. Although it may be argued that specific proof ofan unlawful motive here is required,10 it is clear thatRespondent was discriminatorily motivated in rescindingthemovingexpenseauthorization. The rescession of thebenefit alreadyearned wasbased on the ground he wasparticipating in the strike.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent describedin sectionI,above, have a close,intimate,and substantial relation to trade, traffic, andcommerce amongthe several States and tend to lead tolabor disputes burdening and obstruction commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is' a labor organization within themeaning of Section 2(5) of the Act.3.By rescinding its authorization to pay for the movingexpenses of its employee, David Michaels, and failing toreimburse Michaels for the cost of such move, because ofhis participation in a strike, a protected concerted unionactivity,Respondent has engaged in discrimination inregard to terms and conditions of employment of itsemployees within themeaningof Section 8(axl) and (3) ofthe Act.4.Theaforesaid unfairlabor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I will recommend that it be orderedtoceaseand desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.Ithaving been found that the Respondent violatedSection 8(a) (1) and (3) of the Act by discriminatorilyrescinding its authorization to pay for the expense ofmoving the household goods of its employee, DavidMichaels, when due, I shall recommend that the Respon-dent reimburse him for the cost of moving his householdgoods from Atlanta, Georgia, to Columbus, Ohio, plusinterest at 6 percent per annum. I shall also recommendthat the Respondent post an appropriate notice.Upon the foregoing findings of fact and conclusions of10N.LR.B.v.GreatDaneTrailers,Inc., supra. Cavalier Division ofSeeburg Corporation and Cavalier Corporation,192 NLRB 290 (1971). 122DECISIONSOF NATIONALLABOR RELATIONS BOARDlaw, anduponthe entirerecord,and pursuant to Section10(c) of the Act,Ihereby issue the following recommend-ed:tORDER"Respondent,TaftBroadcastingCompany,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Withdrawing or withholding benefits earned oraccrued from its employees for the purpose of discouragingits employees from engaging in a strike or other union orconcerted activities or any other activity protected by theAct.(b)Discriminating in regard to the hire or tenure ofemployment,wages, hours of employment,or any term orcondition of employment of its employees because of theirparticipation in a strike or other union or concertedactivitiesor any other activity protected by the Act.(c) In any like or related manner, interfering with,restraining,or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Reimburse David Michaels for the cost of moving hishousehold goods from Atlanta, Georgia, to Columbus,Ohio.(b) Post at its facility in Columbus, Ohio, copies of theattached noticemarked"Appendix."12Copies of saidnotice,or forms provided by the Regional Director forRegion 9,afterbeing duly signed by Respondent'srepresentative,shallbe postedby itimmediately uponreceipt thereof,and maintainedby it for60 consecutivedays thereafter,in conspicuous places, including placeswhere notices to employees are customarily posted.Reasonable steps shallbe taken byRespondent to ensurethat said notices are not altered,defaced,or covered byany other material.(c)Notify the said Regional Director,in writing,within20 days from the date of this Decision what stepsRespondent has takento complyherewith.its findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.12 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed toread"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother aid or protectionTo refrain from any or all of these things.WE WILL NOT withdraw or withhold benefits earnedor accrued from our employees for the purpose ofdiscouraging them from engaging in a strike or otherunion or concerted activities or any other activityprotected by the Act.WE WILL NOT discriminate against any employee inregard to the hire or tenure of employment, wages,hours of employment, or any term or condition ofemployment to discourage activities on behalf ofAmerican Federation of Television and Radio Artists,Columbus-Dayton Local, or any other labor organiza-tion.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exerciseof the rightsguaranteedthem bySection7 of the Act.WE WILL reimburse David Michaels for the cost ofmoving his household goods from Atlanta,Georgia, toColumbus, Ohio.11 In the event no exceptions are filed as providedby Sec. 102.46 of theT AFT BROADCASTINGRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herem shall, as provided in Sec.COMPANY102.48 of the Rules and Regulations,be adoptedby the Boardand become(Employer)